       Case 1:19-cv-07777-GBD-OTW Document 236 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                        :
STATE OF NEW YORK, et al.,
                                        :
                            Plaintiffs, :
                                        :                         19-CV-7777 (GBD) (OTW)
                  -against-             :
                                        :                         ORDER
UNITED STATES DEPARTMENT OF HOMELAND :
SECURITY, et al.,                       :
                                        :
                            Defendants.

------------------------------------------------------------- :
                                                              :
MAKE THE ROAD NEW YORK, et al.,
                                                              :   19-CV-7993 (GBD) (OTW)
                                       Plaintiffs,            :
                                                              :   ORDER
                      -against-                               :
                                                              :
KEN CUCCINELLI, et al.,                                       :
                                                              :
                                       Defendants.            :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           After review of the pleadings and consultation with the parties, the following

 scheduling order is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

           Pleadings and Parties. The parties may amend the pleadings or join additional

 parties until November 30, 2020.

           Discovery. All fact discovery shall be completed by April 16, 2021. All

 expert discovery shall be completed by July 16, 2021.

           Initial Disclosures. Initial disclosures must be exchanged by November 6,

 2020. If Defendants intend to oppose the production of initial disclosures, they
     Case 1:19-cv-07777-GBD-OTW Document 236 Filed 10/23/20 Page 2 of 2




 may file a brief on the issue by close of business on October 26, 2020. Plaintiffs’

 reply, if any, is due by November 2, 2020.

        Discovery Disputes. The parties are required to follow the Court’s Individual

 Practices when seeking Court intervention on discovery disputes. See

 http://www.nysd.uscourts.gov/judge/Wang.

        Status Letter. A joint letter informing the Court of the status of discovery shall be

 filed by December 2, 2020 and every 60 days thereafter. The letter should address any

 outstanding discovery disputes and the efforts made by the parties to resolve these

 issues without Court intervention. It should also indicate whether the parties wish to

 schedule a settlement conference and, if so, include proposed dates on at least two

 consecutive weeks. The parties are, however, encouraged to contact the Court earlier if

 they believe a settlement conference sooner would be productive.

        Trial. The parties request a bench trial.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: October 23, 2020                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                    2
